 



Exhibit 10.51
December 6, 2007
Michael W. Schradle
c/o Photon Dynamics, Inc.
5970 Optical Court
San Jose, CA 95138
Re:     Separation and Release Agreement
Dear Mike:
     You and the Company have decided that it is in the best interests of both
parties that you transition from the Company. This letter agreement (this
“Agreement”) between you and Photon Dynamics Inc. (the “Company”) sets forth the
terms of such separation in order to provide for an orderly transition process,
permit completion of the pending restatement, give the Company time to identify
a successor, and provide appropriate incentives to you.
     1. Separation. Your separation from the Company will be effective on the
earlier of (a) March 31, 2008; (b) the commencement of service by your successor
as Chief Financial Officer; or (c) one business day following the filing with
the SEC of the Company’s fiscal 2007 Form 10-K (as applicable, the “Separation
Date”). If the Separation Date occurs prior to March 31, 2008, you will at the
Company’s request provide up to an additional ten business days of consulting
services (at a per diem rate equivalent to your current base salary) to assist
in the transition.
     2. Separation Payments.
     (a) Upon effectiveness of this Agreement and the expiration of the
seven-day revocation period set forth in Section 15 hereof, the Company will pay
you $50,000.
     (b) If you have continued to serve as the Company’s Chief Financial Officer
through the Separation Date or if you are terminated by the Company without
Cause (as defined in the Change of Control Addendum to your letter agreement
dated October 6, 2006 between you and the Company (the “Offer Letter”)) prior to
the Separation Date, in either case subject to signing, on or within 10 days
following the Separation Date, and letting become effective the Supplemental
Release set forth on Exhibit A hereto (the “Supplemental Release”), you will
receive the following severance payments in consideration for such Supplemental
Release: (i) $75,000 which shall be paid in a lamp sum within 10 days following
effectiveness of the Supplemental Release, and (ii) subject to your continued
compliance with the terms of this Agreement, payments equal to your regular
bi-weekly base salary (at the rate in effect as of the dale hereof), payable on
the Company’s regular paydays, through the later of (x) December 31,

 



--------------------------------------------------------------------------------



 



2008 or (y) nine months following the Separation Date (such applicable period,
the “Severance Period”). During the Severance Period (or, if earlier, until you
become covered under another employer’s group medical plan), should you elect to
continue your medical coverage under COBRA, the Company will pay the premium for
your continued health benefits coverage under COBRA on the same basis as
immediately prior to termination of employment. If the Company terminates your
employment for Cause, or you resign, prior to the Separation Date, you will not
he entitled to receive any payments under this clause (b).
     3. Stock Options. Your Continuous Service (as defined under the Company’s
2005 Equity Incentive Plan) will end on the Separation Date, and therefore all
stock options you received from the Company will cease vesting on the Separation
Date and you will have three months from the Separation Date to exercise your
vested stock options as set forth in the governing stock option agreement.
     4. Accrued Salary And Vacation. Upon termination of your employment, the
Company will pay you all accrued and unpaid salary, and all accrued and unused
paid time off, earned through the Separation Date, less required payroll
deductions and withholdings, as required by applicable law. You are entitled to
these payments regardless of whether you sign this Agreement.
     5. Other Compensation Or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive from the Company any
additional compensation, severance or benefits on or after the Separation Date,
with the sole exception of any benefit the right to which has vested as of the
Separation Date under the express terms of a Company benefit plan document
(other than any severance plan or policy, regardless of its terms). Nothing
herein changes your existing Indemnification Agreement with the Company or any
coverage provided under the Company’s Directors and Officers Insurance Policy in
accordance with the terms of such policy in effect from time to time.
     6. Expense Reimbursements. You agree that, within fifteen (15) days after
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement with respect to your Company
employment. The Company will reimburse you for these expenses pursuant to its
regular business practices.
     7. Information Disclosure. During your continued employment with the
Company, you will continue to use good faith reasonable efforts to carry out
your responsibilities. Nothing in this Agreement will be construed to require
you to certify financial statements unless you believe in good faith that the
certification is correct. As of the date hereof, you have raised all known
concerns that you consider appropriate with the Chief Executive Officer, the
Company’s Audit Committee and the Company’s independent auditors, and during
your employment, you will continue to have full access

2



--------------------------------------------------------------------------------



 



to all of those channels in the continuing exercise of your fiduciary
responsibilities as the Company’s Chief Financial Officer.
     8. Cooperation. You will cooperate with the Company in responding to the
reasonable requests of the Company in connection with any and all existing or
future litigation, arbitrations, mediations or investigations initiated by or
against the Company, or its current or former affiliates, agents, officers,
directors or employees, of any nature, including (without limitation)
administrative, civil or criminal, in which the Company reasonably deems your
cooperation necessary or desirable. For example, upon request by the Company or
its counsel, you will promptly and fully respond to all inquiries, will promptly
provide all information or documents relevant to the subject matter of the
inquiry, and will testify truthfully and with complete candor in connection with
any regulatory or administrative action, or any lawsuit, including at a
deposition, hearing, arbitration or trial. The Company agrees to reimburse you
for all reasonable out-of- pocket expenses you incur in connection with the
performance of your obligations under this paragraph; provided, however, that
such expenses shall not include attorneys fees, foregone wages or payment for
services provided under this paragraph, with the exception that you will be
reimbursed on a per diem basis, calculated at your last salary rate with the
Company, for time required to be expended after the Severance Period pursuant to
this Section 8.
     9. Return Of Company Property. You agree that not later than the Separation
Date, you will return to the Company, all documents of the Company and its
affiliated entities (collectively “Company Entities”), and all copies thereof,
and other Company Entities property in your possession or control, including,
but not limited to: Company Entities files, notes, memoranda, correspondence,
agreements, draft documents, notebooks, logs, drawings, records, plans,
proposals, reports, forecasts, financial information, sales and marketing
information, research and development information, personnel information,
specifications, computer-recorded information, tangible property and equipment,
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company Entities (and all reproductions thereof in whole or in part),
     10. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement with the
Company, including but not limited to your obligations not to use or disclose,
at any time, any trade secret, confidential or proprietary information of the
Company.
     11. Non-Solicitation. You agree that you will not, either directly or
through others, on behalf of any person or entity, (a) until the date that is
two years following the Separation Date, solicit or attempt to solicit any
employee, consultant, or independent contractor of the Company Entities to
terminate his or her relationship with any Company Entities, including, without
limitation, in order to become an employee, consultant or independent contractor
to or for any other person or entity other than the Company Entities, or (b) at
any times using any Company Entities, confidential, proprietary or trade

3



--------------------------------------------------------------------------------



 



secret information, call on, solicit, take away, or attempt to call on, solicit,
or take away, the business of any person or entity that is then an actual
client, or to your knowledge a prospective client, of any Company Entities.
     12. Confidentiality. The parties understand and agree that the Company’s
securities law obligations will require it to disclose this Agreement publicly
and file this Agreement with the SEC. For your part, you may share the contents
of this Agreement with your legal and tax advisors.
     13. Mutual Nondisparagement. You agree not to disparage the Company
Entities or their officers, directors, employees, shareholders, affiliates or
agents in any manner likely to be harmful to them or their business, business
reputation or personal reputation. The Company agrees to direct its officers and
directors not to disparage you in any manner likely to be harmful to you or your
business, business reputation or personal reputation. Notwithstanding the
foregoing, nothing herein shall prevent any party from responding accurately and
fully to any question, inquiry or request for information when required by legal
process.
     14. Release. In exchange for the consideration provided to you by this
Agreement that you are not otherwise entitled to receive, you hereby generally
and completely release the Company Entities and their directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct or omissions occurring
prior to the time you sign this Agreement. This general release includes, but is
not limited to: (1) all claims arising out of or in any way related to your
employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination or
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), or
the California Fair Employment and Housing Act (as amended).
     15. ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA and that the
consideration given for the waiver and release is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing, as required by the ADEA, that:

4



--------------------------------------------------------------------------------



 



     (a) your waiver and release specified in this paragraph do not apply to any
rights or claims that arise after the date you sign this Agreement;
     (b) you have the right to consult with an attorney, and you have in fact
consulted with your attorney of choice, prior to signing this Agreement;
     (c) you have twenty-one (21) days to consider this Agreement (although you
may choose voluntarily to sign this Agreement earlier);
     (d) you have seven (7) days after you sign this Agreement to revoke the
Agreement; and
     (e) this Agreement will not be effective until the date on which the
revocation period has expired, which will be the eighth day after you sign this
Agreement, assuming you have returned it to the Company by such date.
     16. Waiver of Unknown Claims. In granting the general release herein, you
acknowledge that you have read and understand California Civil Code section
1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     You expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect.
     17. Dispute Resolution. To ensure rapid and economical resolution of any
and all disputes that might arise in connection with this Agreement, you and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Francisco, California, and conducted by Judicial Arbitration & Mediation
Services, Inc. (“JAMS”) under its then-existing employment rules and procedures.
Nothing in this section, however, is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.
     18. Miscellaneous. All amounts set forth in this Agreement shall be subject
to applicable tax withholding. This Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the

5



--------------------------------------------------------------------------------



 



Company with regard to its subject matters, and it supersedes any other such
agreements, promises or representations, including but not limited to the Offer
Letter; provided that your obligations under your Proprietary Information and
Inventions Agreement with the Company are not modified or terminated by this
Agreement and that nothing herein modifies or terminates the Indemnification
Agreement between you and the Company, it is entered into without reliance on
any agreement, promise or representation, written or oral, other than those
expressly referred to herein, and it supersedes any other such agreements,
promises or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. The failure to
enforce any breach of this Agreement shall not be deemed to be a waiver of any
other or subsequent breach. For purposes of construing this Agreement, any
ambiguities shall not be construed against either party as the drafter. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified by the court so as to
be rendered enforceable in a manner consistent with the intent of the parties
insofar as possible. This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California. This Agreement may be executed in counterparts, each of which shall
be deemed to be part of one original, and facsimile signatures shall be
equivalent to original signatures.
     If this Agreement is acceptable to you, please sign below and return the
signed original to me.

            Sincerely,

Photon Dynamics Inc.
      By:   /s/ Jeffrey Hawthorne         Name:   Jeffrey Hawthorne        
Title:   President and CEO     

I have read, understand, and agree fully to the foregoing agreement:

                /s/ Michael W. Schradle       Michael W. Schradle      Dated:
Dec 6, 2007     

6



--------------------------------------------------------------------------------



 



         

Exhibit A
Supplemental Release
(To be signed on or after the Separation Date)
     In further consideration of the separation agreement between Photon
Dynamics Inc. (the “Company”) and me dated December ___, 2007 (the “Agreement”),
I hereby generally and completely release the Company Entities (as defined in
the Agreement) and their directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct or omissions occurring prior to the time I sign this
Supplemental Release (“Release”). This Release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
covenant of good faith and fair dealing; (4) all tort claims, including claims
for fraud, defamation, emotional distress or discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), or the California Fair Employment
and Housing Act (as amended).
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I have under the ADEA and that the consideration given for the waiver and
release is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (a) my waiver and release specified in this paragraph do not apply
to any rights or claims that arise after the date I sign this Release; (b) I
have the right to consult with an attorney, and I have consulted with my
attorney of choice, prior to signing this Release; (e) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days after the date I sign this
Release to revoke the Release; and (e) this Release will not be effective until
the date on which the revocation period has expired, which will be the eighth
day after I sign this Release, assuming I have returned it to the Company by
such date.

7



--------------------------------------------------------------------------------



 



     In granting the general release herein, I acknowledge that I have read and
understand California Civil Code section 1542, which states:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
I expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect.

                By:   /s/ Michael W. Schradle         Michael W. Schradle       
Dated:       

8